                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JOVAN WILLIAMS,

                         Plaintiff,
      v.                                                  Case No. 19-cv-1659-pp

BRIAN FOSTER, ANTHONY MELI,
S. WIERENGA, J. WESTRA,
TORRIA VAN BUREN, and
MARIETA WOJTECKA,

                        Defendants.
______________________________________________________________________________

  ORDER SCREENING PLAINTIFF’S AMENDED COMPLAINT (DKT. NO. 14)
______________________________________________________________________________

      Jovan Williams, an inmate at Waupun Correctional Institution who is

representing himself, filed a complaint under 42 U.S.C. §1983. Dkt. No. 1. On

July 2, 2020, the court screened his complaint and found that it violated

Federal Rules of Civil Procedure 18 and 20. Dkt. No. 12. The court gave the

plaintiff an opportunity to file an amended complaint; he did so, and the court

received the amended complaint on July 22, 2020. Dkt. No. 14. This order

screens the plaintiff’s amended complaint as required by the Prison Litigation

Reform Act. 28 U.S.C. §1915A.

I.    Screening the Complaint

      A.    Federal Screening Standard

      As the court explained in its original screening order, it must dismiss a

complaint or portions of a complaint if the plaintiff raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be


                                         1

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 1 of 15 Document 15
granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b). To state a claim under the federal notice

pleading standard, a complaint must include “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege that

someone deprived him of a right secured by the Constitution or the laws of the

United States, and that whoever deprived him of this right was acting under

the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793, 798 (7th

Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d 824, 827

(7th Cir. 2009)).

      The court construes liberally complaints filed by plaintiffs who are

representing themselves and holds those complaints to a less stringent

standard than pleadings drafted by lawyers. Perez v. Fenoglio, 792 F.3d 768,

776 (7th Cir. 2015).

      B.     The Plaintiff’s Allegations

      The plaintiff explains that Division of Adult Institution (DAI) Policy

303.00.04, which the plaintiff attached to his amended complaint, sets a “base

penalty” for every rule violation. Dkt. No. 14 at 3; Dkt. No. 14-1 at 1-3. The

plaintiff asserts that defendants Brian Foster, S. Wierenga, Anthony Meli and

J. Westra excessively punished him for various violations. Dkt. No. 14 at 3. In

an attachment to his complaint, the plaintiff details the violations he says the

defendants punished him for; the attachment sets forth the date he was found

guilty, the violation he was found guilty of, and the penalties. Dkt. No. 14-1 at


                                           2

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 2 of 15 Document 15
4-5. The court often cannot tell which defendant allegedly convicted him; the

plaintiff often says only that he “was convicted.”

      The plaintiff’s attachment lists the following violations and penalties:

      •   January 31, 2019, a conviction for violating DOC Admin. §§303.14
          (sexual conduct) and 303.28 (disobeying orders); he says that Westra,
          Wierenga and Foster gave him a disposition of 210 days’ disciplinary
          separation and ninety days’ loss of recreation.
      •   March 2, 2018, a conviction for violation DOC Admin. §§303.39
          (misuse of state or federal property), 303.28(1) (disobeying orders) and
          303.29 (disrespect); he says that Westra and Foster gave him a
          disposition of sixty days’ disciplinary segregation and thirty days’ loss
          of recreation;
      •   March 12, 2018, a conviction for violating DOC Admin. §303.14
          (sexual conduct); he says that Foster and Wierenga gave him a
          disposition of 210 days’ disciplinary separation and 105 days’ loss of
          recreation.
      •   On April 20, 2018, a conviction for violation DOC Admin. §§303.14
          (sexual conduct), 303.28 (disobeying orders) and 303.58 (misuse of
          medication); he says that Wierenga “& Security Director” gave him a
          disposition of 180 days’ disciplinary separation and forty-five days’
          loss of recreation.
      •   On May 4, 2018, a conviction for violation of DOC Admin. §§303.29
          (disrespect), 303.33 (disruptive conduct) and 303.39 (misuse of state
          or federal property); he says that Westra and Foster gave him a
          disposition of 210 days’ disciplinary separation and 105 days’ loss of
          recreation.
      •   On May 7, 2018, a conviction for DOC Admin. §§303.13 (assault on
          an employee) and 303.33 (disruptive conduct); he says that Westa,
          Wierenga and Foster gave him a disposition of 180 days’ disciplinary
          separation and ninety days’ loss of recreation.
      •   On July 11, 2018, a conviction for violation DOC Admin. §303.33
          (disruptive conduct); he says that “the security director” gave him
          thirty days’ loss of recreation.
      •   On August 8, 2018, a conviction for violation DOC Admin. §303.14
          (sexual conduct) and 303.29 (disrespect); he says “the security
          director under the authority of defendant Meli” gave him a disposition
          of 150 days’ disciplinary separation and thirty days’ loss of recreation,
          “which was approved by defendant Wierenga.”
      •   On August 24, 2018, a conviction for violation DOC Admin. §303.14
          (sexual conduct); he says that Westra and Foster gave him a
          disposition of 210 days’ disciplinary separation and 105 days’ loss of
          recreation.

                                         3

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 3 of 15 Document 15
      •   On September 26, 2018, a conviction for violating DOC Admin.
          §§303.18 (threats), 303.28 (disobeying orders), 303.29 (disrespect)
          and 303.33 (disruptive conduct); while he uses the plural
          “defendants,” he names only Westra as giving him a disposition of 120
          days disciplinary separation and sixty days’ loss of recreation.
      •   On December 13, 2018, a conviction for violating DOC Admin.
          §§303.14 (sexual conduct) and 303.28 (disobeying orders); he says
          that Westra and Wierenga gave him a disposition of 150 days’
          disciplinary separation and seventy-five days’ loss of recreation.
      •   On January 24, 2019, a conviction for violation DOC Admin. §§303.19
          (stalking), 303.30 (soliciting an employee) and 303.39 (misuse of
          federal or state property); he again uses the plural “defendants,” but
          mentions only Westra as having given him a disposition of ninety
          days’ disciplinary segregation and forty-five days’ loss of recreation.
      •   On April 3, 2019, a conviction for violation DOC Admin. §303.58
          (misuse of medication); he says that Meli gave him a disposition of
          thirty days’ loss of recreation.
      •   Again on April 3, 2019, a conviction for violations of DOC Admin.
          §§303.14 (sexual conduct) and 303.28 (disobeying orders); he says
          that Westra and Foster gave him a disposition of 210 days’
          disciplinary separation and 105 days’ loss of recreation.
      •   On April 29, 2019, a conviction for violating DOC Admin. §§303.14
          (sexual conduct), 303.28 (disobeying orders) and 303.30 (soliciting an
          employee); he says that Westra and Wierenga originally gave him a
          disposition of 150 days’ disciplinary separation and seventy-five days’
          loss of recreation, but that Foster then “dropped” the disposition to
          120 days’ disciplinary separation and sixty days’ loss of recreation.

Dkt. No. 14-1 at 4-5.

      The plaintiff explains that, generally, if he didn’t accept whatever penalty

was offered by the security director, Westra (the hearing officer) would sentence

him. Dkt. No. 14 at 3. He alleges that Wierenga would approve the disposition,

and that Foster would deny the plaintiff’s appeals. Id.

      The plaintiff asserts that “DOC/DAI Policy 303” isn’t even given to the

inmates, including himself. Id. at 4. He alleges that an inmate must “either

accept the penalty offered to him or the penalty he received by Westra.” Id.

According to the plaintiff, he lost out-of-cell recreation for long periods of time

                                         4

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 4 of 15 Document 15
even though his violations should have carried a penalty of no more than eight

days’ lost recreation time and zero to ninety days of disciplinary separation. Id.

The plaintiff says he was in a segregation cell for twenty-four hours a day,

seven days a week from January 31, 2018 through June 29, 2019. Id. The

plaintiff asserts that the only times he was let out of his cell during that period

were for showers, law library, medical appointments and observation

placements. Id. (The plaintiff does not clarify how often these events occurred

or how long he was out of his cell during one of these events.)

      The plaintiff also explains that his segregation cell was at the end of the

range with no human contact and no radio. Id. He asserts that the only thing

he could see when he looked out of his cell’s windows was a solid white

concrete wall. Id. He also alleges that the range was excessively noisy

throughout the day and night. Id. at 4-5. The plaintiff asserts that he was

never allowed to attend out-of-cell recreation with other inmates even though

none of his violations involved misbehaving during out-of-cell recreation. Id. at

5. He alleges that the penalties Foster, Wierenga, Meli and Westra gave him

were very harsh. Id.

      The plaintiff explains that, as a result of the isolation, he began to suffer

migraine headaches, back and neck pain, stomach cramps, “cuts,”

constipation and insomnia (for which he was prescribed psychotropic

medication). Id. The plaintiff also asserts that his mental health deteriorated,

and he began to self-harm. Id. According to the plaintiff, defendants Torria Van




                                         5

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 5 of 15 Document 15
Buren and Marieta Wojtecka did not treat his mental health condition. Id. The

plaintiff provides two examples of their failure to treat him. Id.

      First, the plaintiff asserts that, on June 23, 2018, he was placed on

observation status after he cut himself (it is not clear who placed him on

observation status). Id. The plaintiff explains that he cut himself because of

delays in receiving treatment and because he had been denied out-of-cell

recreation for so long. Id. He says he also “generally overdosed and engaged in

self-harm.” Id.

      Second, the plaintiff says, on September 18, 2018, when he felt

overwhelmed “by these conditions,” Van Buren and Wojtecka denied his

repeated requests for mental health treatment. Id. The plaintiff alleges that

they wrote “an unlawful Behavior Management Plan,” which hindered him from

getting treatment. Id. The plaintiff explains that he has a history with female

staff members at Waupun Correctional Institution, so he requested to be

treated by a male psychologist. Id. at 6. Van Buren and Wojtecka allegedly

refused to make the assignment. Id. The plaintiff states “all of this caused him

to act out.” Id. He says he was punished and had mental breakdowns. Id. He

asserts that he needed treatment for his major depression and other diagnoses.

Id.

      The plaintiff explains that out-of-cell recreation while in segregation is a

basic human need, necessary for physical and mental well-being and required

under the Eighth Amendment. Id. He also asserts that he is entitled to

adequate mental health care because without it he is vulnerable to self-harm


                                         6

      Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 6 of 15 Document 15
and bad coping actions. Id. The plaintiff explains that Van Buren and Wojtecka

refused to send him to Wisconsin Resource Center for “stability programming,

for coping skill(s) program[m]ing, or any other program[m]ing that the plaintiff

needs.” Id. The plaintiff alleges Van Buren and Wojtecka purposely assessed

him as a MH-1 instead of a MH-2A so they wouldn’t have to give him the

mental health care he needs. Id. The plaintiff explains that the only treatments

he has received are occasional “packets,” which he receives through his mail

slot. Id. at 7.

       The plaintiff asserts that the effects of long-term solitary confinement are

well known and that he suffered mental deterioration and breakdowns as a

result of the defendants’ actions. The plaintiff seeks a declaratory judgment,

compensatory damages and punitive damages. Id. at 8.

       C.     Analysis

       The plaintiff does not allege that he did not commit the violations for

which he was convicted. He concedes that he “acted out.” Nor does he allege

that he was punished without due process; he references receiving notice of the

violations with which he was charged (presumably in a conduct report), a

determination by a hearing officer and an appeal procedure. Instead, the

plaintiff’s amended complaint focuses on the suffering he endured as a result

of losing his out-of-cell recreation privileges, which is one of the penalties that

Foster, Meli, Wierenga and/or Westra allegedly imposed or approved after he

was found guilty of having committed various violations. The plaintiff argues

that having to stay in disciplinary segregation twenty-four hours a day, seven


                                         7

      Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 7 of 15 Document 15
days a week for nearly a year and a half without any out-of-cell recreation

violated his right under the Eighth Amendment to be free from cruel and

unusual punishment.

      In Pearson v. Ramos, the Seventh Circuit analyzed a claim like the one

the plaintiff seeks to bring against Foster, Meli, Wierenga and Westra. 237 F.3d

881 (7th Cir. 2001). Pearson sought damages for harm that he claimed to have

suffered as a result of being denied access to out-of-cell recreation for an entire

year. Id. at 883. While inmates who had been in segregation for more than

ninety days were allowed out-of-cell recreation for five hours per week, inmates

could be punished for serious infractions of prison rules with a ninety-day loss

of out-of-cell recreation. Id. Pearson had committed four serious infractions

within six months and was punished for each one with a ninety-day denial of

out-of-cell recreation. Id. These sentences ran consecutively or were “stacked”

so that Pearson ended up being denied out-of-cell recreation for an entire year.

      The Seventh Circuit made key findings that apply to this case. The court

began by explaining that, generally, “[w]e think it a reasonable rule that denial

of yard privileges for no more than 90 days at a stretch is not cruel and

unusual.” Id. at 884. It acknowledged that “a norm of proportionality” exists

such that “imposing a 90-day denial of yard privileges for some utterly trivial

infraction” could run afoul of the Eighth Amendment. Id. at 885. The court

noted, however, that the infractions committed by Pearson were not trivial.

      The court further explained that it did not understand Pearson to be

complaining that each withdrawal of out-of-cell privileges was an excessive


                                         8

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 8 of 15 Document 15
sanction for the violation he had committed. Id. Instead, Pearson appeared to

be asking that the court consider the cumulative punishment of one year of no

out-of-cell recreation. Id. The court explained that, even if it were to do that, it

could not find that the penalty was cruel and usual. Id. The Seventh Circuit

explained that Pearson had committed four serious infractions within six

months, marking him as violent and incorrigible. Id. It held that “[p]reventing

access to the yard was a reasonable method of protecting the staff and the

other prisoners from his violent propensities.” Id.

      According to the Seventh Circuit, under those circumstances, “[a]ny

objection to the punishment based on considerations of proportionality thus

dissolves and leaves for consideration only whether the denial of yard privileges

for a year does so much harm to a prisoner that it is intolerable to the

sensibilities of a civilized society no matter what the circumstances.” Id. The

court said, “[t]he answer is no.” Id.

      Finally, the court clarified that, in any event, “it is wrong to treat stacked

sanctions as a single sanction. To do so produces the ridiculous consequences

of enabling a prisoner, simply by recidivating, to generate a colorable Eighth

Amendment claim.” Id. at 886. The court held that “[e]very disciplinary

sanction, like every sentence, must be treated separately, not cumulatively, for

purposes of determining whether it is cruel and unusual.” Id.

      Here, the plaintiff asserts that from the end of January 2018 until April

2019, he was found guilty on fifteen different occasions of more than thirty

violations. All the violations were classified as “Major Infractions” under the


                                          9

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 9 of 15 Document 15
policy the plaintiff attached to the amended complaint. His violations included

disobeying orders, disruptive behavior, assault on an employee, sexual conduct

and stalking. The defendants approved a sanction of loss of out-of-cell

recreation for ninety days or less on eleven of the fifteen occasions. Dkt. No.

14-1 at 4-5. On the other four occasions, the defendants approved a loss of

out-of-cell recreation for 105 days. Id.

      Under Pearson, the plaintiff cannot state a claim against Foster, Meli,

Wierenga or Westra based on his assertion that denying him out-of-cell

recreation amounted to cruel and unusual punishment under the Eighth

Amendment. Pearson held that courts should look at each sanction separately,

not cumulatively, so the court must consider each of the fifteen sanctions on

its own without regard to the fact that the sanctions stacked up over time for a

cumulative total of eighteen months. Pearson also held that sanctioning a

prisoner for a non-trivial infraction with up to ninety days of loss of out-of-cell

recreation does not violate the Eighth Amendment. As noted, eleven of the

fifteen sanctions were for ninety days or less. Because these sanctions were

imposed for non-trivial violations, they cannot support a claim under the

Eighth Amendment.

      That leaves four sanctions of 105 days of loss of out-of-cell recreation,

fifteen days more than the ninety-day rule set in Pearson. The Seventh Circuit

stated that, even if it considered that Pearson had lost his out-of-cell recreation

privileges for a full year, it could not conclude that such a penalty was cruel

and unusual. The court considered the fact that Pearson had committed four


                                           10

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 10 of 15 Document 15
serious violations in the span of six months and determined that the prison’s

decision to keep him away from staff and others was a reasonable way of

protecting them from Pearson’s misconduct. The same is true here.

      On May 4, 2018, the defendants gave the plaintiff a 105-day sanction

after finding the plaintiff guilty of three “Major Infractions” against institutional

security and property: disrespect (§303.29), disruptive conduct (§303.33) and

misuse of state or federal property (§303.39). Dkt. No. 14-1 at 4. This was the

fifth time in just over three months that the plaintiff had been found guilty of

committing “Major Infractions.” Id. Given the number, frequency and nature of

the violations, the plaintiff cannot state a claim under the Eighth Amendment

based on his assertion that the defendants’ denying him out-of-cell recreation

for 105 days was not proportional or that the sanction was so severe “that it is

intolerable to the sensibilities of a civilized society.” Pearson, 237 F.3d at 885.

      The same is true for the three other occasions the defendants approved

105-day penalties. On each of those occasions, the plaintiff was found guilty of

a “Major Infraction” against “bodily security.” Specifically, the plaintiff was

found guilty of sexual conduct (§303.14). Dkt. No. 14-1 at 4-5. While the court

does not know what the plaintiff did, the plaintiff concedes that he has a

“history with female staff members.” Dkt. No. 14 at 6. The first time the

plaintiff was found guilty of this violation, he received only a ninety-day

penalty. Dkt. No. 14-1 at 4. It was only when the plaintiff repeated the

misconduct that the defendants approved 105-day penalties. Based on these




                                         11

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 11 of 15 Document 15
circumstances, the court cannot reasonably infer that the penalties the

defendants imposed were cruel and unusual.

      The plaintiff argues that none of the violations occurred during out-of-

cell recreation, but where and when the violations occurred is less relevant

than the nature of the violations. The plaintiff was found guilty of disruptive

behavior, disobeying orders, sexual conduct and stalking (among other things).

Allowing him to interact with other inmates and staff outside of his cell would

have provided him further opportunities to engage in disruptive behavior. As

the Seventh Circuit observed, limiting the movement and interactions of an

inmate who has shown an unwillingness or inability to control his actions is a

reasonable method of protecting staff and other inmates.

      The plaintiff also argues that, according to policy, the available sanctions

for the violations he committed was a maximum of eight days loss of out-of-cell

recreation and zero to ninety days of disciplinary segregation. Dkt. No. 14 at 4.

The document the plaintiff provided, however—DAI Policy #303.00.04—does

not support this assertion. Dkt. No. 14-1 at 1-3. The policy specifies the “base”

disciplinary separation (DS) penalties for major infractions. DAI Policy

#303.00.04(IX). Dkt. No. 1-14 at 2. While the plaintiff is correct that some of

the violations for which he was convicted—assault on an employee, for

example, and soliciting an employee—had base penalties of zero to ninety days

of DS [disciplinary segregation],1 id., the policy provides that “[b]ase penalties


1
 Others had lesser base penalties—sexual conduct (zero to thirty days), threats
(zero to sixty days), stalking (zero to sixty days), disobeying orders (zero to
thirty days), disrespect (zero to thirty days), disruptive conduct (zero to sixty
                                         12

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 12 of 15 Document 15
may be enhanced or mitigated due to the various factors outlined in Section X

and XI,” DAI Policy #303.00.04(VII)(C), dkt. no. 1-14 at 2. Some of the

enhancing factors listed in Section XI of the policy include “[t]he inmate has a

history of committing the same or similar conduct in the last 12 months,”

“[i]ntent,” “[s]everity of the actions,” “[i]mpact of actions on others” and “[r]isk to

staff.” DAI Policy #303.00.04(XI), dkt. no. 1-14 at 2-3. This means that the

“base” penalties are just that—“base” penalties, which prison staff may

enhance when an inmate repeats conduct or when the conduct is aggravated.

      The same is true for non-disciplinary segregation policies like loss of out-

of-cell recreation. Under the policy, “minor penalties” include suspension of

recreation privileges of “[o]ne to eight days for inmates in DS.” DAI Policy

#303.00.04(IV)(A)(2)(b). Id. at 1. Section 303.00.04(V)(A)(1)(g) of the policy says

that for “major penalties,” an inmate’s release date may be extended for

inmates in DS who lose their out-of-cell recreation privileges for more than

eight days. Id. at 1-2.

      Even if any of the dispositions the defendants imposed on the plaintiff

violated Policy #303.00.04 or other prison policies, violation of a prison policy

does not itself give rise to a claim under the Constitution. Schroeder v. Sawall,

747 F. App’x 429, 431 (7th Cir. 2019). The plaintiff has not stated a claim

under the Eighth Amendment against Foster, Meli, Wierenga or Westra. The

court will dismiss them as defendants.



days), misuse of federal or state property (zero to thirty days) and misuse of
medications (zero to thirty days). Dkt. No. 14-1 at 2.
                                          13

     Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 13 of 15 Document 15
        At this early stage in the case, however, the plaintiff has alleged that (1)

he suffered from an objectively serious mental health condition and (2) Van

Buren and Wojtecka were deliberately indifferent to that condition. See Wilson

v. Adams, 901 F.3d 816, 820-21 (7th Cir. 2018). While the plaintiff has not

explained who Van Buren and Wojtecka were, he has alleged that he asked for

help for his mental health treatment and they refused. While his allegations are

sparse, the court will allow the plaintiff to proceed on an Eighth Amendment

deliberate indifference claim against Van Buren and Wojtecka.

        The court will enter a scheduling order setting a date for the completion

of discovery after Van Buren and Wojtecka have an opportunity to respond to

the amended complaint. After the court enters a scheduling order, the plaintiff

may serve discovery requests on the defendants to get the documents and

information he believes he needs to prove his claim.

III.    Conclusion

        The court ORDERS that defendants Brian Foster, Anthony Meli, S.

Wierenga and J. Westra are DISMISSED based on the plaintiff’s failure to state

a claim against them.

        Under an informal service agreement between the Wisconsin Department

of Justice and this court, a copy of the amended complaint, dkt. no. 14, and

this order have been electronically transmitted to the Wisconsin Department of

Justice for service on defendants Torria Van Buren and Marieta Wojtecka.

Under the informal service agreement, the court ORDERS those defendants to

file a responsive pleading to the complaint within 60 days.


                                          14

       Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 14 of 15 Document 15
      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      Dated in Milwaukee, Wisconsin, this 18th day of August, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                      15

    Case 2:19-cv-01659-PP-WED Filed 08/18/20 Page 15 of 15 Document 15
